Citation Nr: 0113574	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for regular aid and attendance or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel 



INTRODUCTION

The veteran served on active duty from September 1993 to 
December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the RO.  

The Board notes that, in a July 1999 decision, the RO denied 
the veteran's claim for specially adapted housing or special 
home adaptation grant.  As the veteran did not perfect her 
appeal to the Board after the RO issued her a Statement of 
the Case in September 1999, that claim is not before the 
Board for appellate review.  



REMAND

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to her 
claim for special monthly compensation.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.159.  

The veteran's October 1999 claim for special monthly 
compensation (VA Form 21-2680) indicates that she had been 
admitted to the VA Medical Center earlier in that same month.  

In his April 2000 statement, the veteran's husband indicated 
that, if the claimed aid and attendance benefits were not 
provided, then the veteran would be forced to enter an 
assisted living care facility (he claimed she required 
assistance on a daily basis for bathing, dressing, and 
transportation in a wheelchair about the home).  He added 
that she had already spent several months in the VA Medical 
Center.  It does not appear that the RO has attempted to 
obtain the VA medical records.  

In light of the foregoing, the RO should seek to obtain all 
the veteran's treatment records, private and VA, concerning 
her service-connected disabilities since 1998.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran should also be afforded an additional VA 
examination in order to assess the current severity of her 
various service-connected disabilities and their effect on 
her ability to leave the home or its immediate premises and 
to care for her basic needs without assistance.  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is also noted that, in August 2000, additional evidence 
was received by the RO in the form of a statement regarding 
the veteran's service-connected bilateral patellofemoral 
syndrome.  Also received were statements and copies of 
service medical records regarding her claimed bilateral 
hearing loss and intervertebral disc syndrome.  

The RO initially construed these statements as new claims for 
an increased rating (for the bilateral knee disability) and 
service connection (for the hearing loss and back 
disability), as evidenced by an August 2000 RO development 
letter to the veteran.  However, the RO forwarded the 
submissions to the Board in October 2000, stating that it 
appeared the evidence related to the issue currently on 
appeal before the Board.  

The Board finds that this evidence is related to the current 
appeal for a special monthly compensation in that it raises 
inextricably intertwined issues, which should be adjudicated 
prior to Board consideration of the issue of a special 
monthly compensation.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  

Furthermore, the Board notes that, in its March 2000 
decision, the RO also denied her claim for automobile and 
adaptive equipment or for adaptive equipment only.  The RO 
notified the veteran of this decision in a March 2000 letter.  
In an April 2000 statement, the veteran filed what can be 
construed as a notice of disagreement with such decision.  
However, the RO did not address this issue in her Statement 
of the Case (SOC).  

As an SOC addressing the matter of entitlement to automobile 
and adaptive equipment or for adaptive equipment has not yet 
been issued in this case, a remand is necessary.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all 
appropriate action with respect to the 
claim for an increased rating for the 
service-connected patellofemoral syndrome 
of the knees and the claims of service 
connection for a bilateral hearing loss 
and intervertebral disc syndrome, raised 
by the veteran in August 2000.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
been treated since 1998 for all her 
service-connected disabilities.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  This 
includes, but is not limited to, updated 
VA medical records, particularly hospital 
records from VA dated from October 1999. 

3.  The RO should arrange for a VA 
examination in order to determine the 
current severity of her service-connected 
disabilities and her entitlement to 
special monthly compensation benefits 
based on the need for regular aid and 
attendance or at the housebound rate.  
All indicated studies should be performed 
in this regard.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed.  The claims folder should 
be provided to any examiner for review 
prior to the evaluation.  The examiner 
should specifically comment on whether 
the veteran requires regular aid and 
attendance or has been rendered 
housebound as the result of service-
connected disability.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the above 
development, the RO should review the 
veteran's claim for special monthly 
compensation on the basis of the need for 
regular aid and attendance or at the 
housebound rate, taking into account all 
the evidence including that received 
since the issuance of the Statement of 
the Case.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims and Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If any benefit sought on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued to the veteran 
and her representative, and they should 
be given an opportunity to respond 
thereto.  

5.  The RO should also issue an SOC to 
the veteran on the issue of entitlement 
to automobile and adaptive equipment or 
for adaptive equipment only.  The veteran 
should be advised of the time limit in 
which she can perfect an appeal to the 
Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




